DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 04/11/2022 after the non-final rejection of 01/19/2022. Claims 1, 5, 8, 15, 18 have been amended in this submission, while claims 14, 19 have been cancelled and news claims 21-22 have been added. Thus claims 1-13, 15-18 and 20-22 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments

2.	The Applicants argue that Examiner quoted prior art reference Harijan (U.S. Patent # 10977015 B1) in its recited "search for Appl. No. 17/246,220Attorney Docket No.: 106118-1244432Amdt. dated April 11, 2022Response to Office Action of January 19, 2022information" mapped to the operation of "receiving a request" in the last office action does not also include "unstructured text that identifies an intended entity”. Applicants further contend that Harijan's "search" appears to be limited to an "electronic search for [a] solution" to a question of how to "modify [an] operation of an application program," but does not include information that forms any part of the solution. Applicants allege that the "request" in claim 1 includes "unstructured text that identifies an intended entity," includes relevant information (or can be used to derive such information) used for "generating the programming code." Further, the Applicants argue that Harijan does not discuss "extracting" anything from the user's search much less "extracting, from the unstructured text data, at least one value for at least one parameter in the set of parameters".

The Examiner respectfully disagrees and argues that the Applicants are not discussing the quoted sections of Harijan, namely Col 1, lines 50-55 and Col 8, lines 1-10 along with figures 1-5, which teach an electronic device capable of receiving search queries and converting search results to executable code. The input instructions to this device may be in text form, audio form, or video form. Col 2, lines 53-67, teach that metadata may be appended to the search results prior to their translation into code. The metadata assists in identifying the correct code to use. Harijan thus, in these sections, is teaching the receipt of search queries and their conversion to executable code along with extracting relevant metadata which is appended to the search results prior to their translation to code. Applicants have not argued these specific teachings of Harijan included in the findings of the Examiner. The instant claim 1 nowhere recites “information that forms part of any solution”, in fact the instant claim 1 is not talking about any solutions at all, nor does instant claim 1 mention “relevant information” or derivation of such “relevant” information. In fact, the Applicants amendments presented in this response are not changing the scope of the claims in any meaningful way. 

Applicant's arguments therefore fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “information that forms part of any solution”, “relevant information” or “derivation of relevant information”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Applicants have not put forth any other arguments with regards to the remaining claims and hence those claims are also deemed addressed by the discussion above. The prior art rejections from the last office action are therefore sustained. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 4-8, 11-15 and 17-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Harijan (U.S. Patent # 10977015 B1).

With regards to claim 1, Harijan teaches a method comprising 2receiving a request for programming code from a user, the request including 3unstructured text data that identifies an intended entity (Col 1, lines 50-55 and Col 8, lines 1-10 along with figures 1-5, teach an electronic device capable of receiving search queries and converting search results to executable code. The input instructions to this device may be in text form, audio form, or video form. Col 2, lines 53-67, teach that metadata may be appended to the search results prior to their translation into code. The metadata assists in identifying the correct code to use);

determining4, from the unstructured text data, the intended entity (Col 2, lines 53-67, teach that metadata may be appended to the search results prior to their translation into code. The metadata assists in identifying the correct code to use);

5identifying, from a set of templates, a template associated with the intended 6entity, the template including a set of parameters (Col 9, lines 24-33, teach that known natural language understanding methods can be implemented to infer meanings of segments of text or individual instructions, and lines or other segments determined to correspond to instructions for carrying out application modification processes may be selected for further processing. The identification of such instructions by natural language understanding processes may be assisted in known manner by metadata describing contexts of the problem, such as the application program name and type of problem presented);

7extracting, from the unstructured text data, at least one value for at least one parameter in the set of parameters (Col 9, lines 51-67 and figure 6, teach that the series of instructions may then be automatically translated into computer executable code. An instruction database may store executable code for carrying out different functions in various operating systems. These instructions may correspond to the various inputs that users would enter to perform the desired application modification manually. The, database may store instructions for opening a particular application in iOS and for opening it in Android, instructions for accessing a settings page of that particular application e.g., scroll to bottom, swipe right, select button, and the like in iOS and in Android, entering specific values into designated fields of an application page);

and 9generating the programming code by populating each parameter in the set of 10parameters of the template with its determined value (Col 10, lines 1-10 and figure 6, teach that for each determined instruction, the translation module may determine a meaning of the instruction, such as by natural language understanding processes that infer a meaning of input text. The meaning may alternatively be determined by keyword matching or by any other known method of interpreting natural language text. Metadata may be employed to assist in determining meaning and context. The determined meaning and application information e.g., appended metadata, are then used to select the corresponding code portion from database. The retrieved code is then assembled using the order of determined instructions, to form a set of executable code that collectively carries out the application modification described in the returned search result).

1With regards to claim 41, Harijan teaches the method of claim 1, wherein the intended entity is identified from the 2unstructured text data using one or more natural language processing techniques (Col 9, lines 24-33, teach that known natural language understanding methods can be implemented to infer meanings of segments of text or individual instructions, and lines or other segments determined to correspond to instructions for carrying out application modification processes may be selected for further processing. The identification of such instructions by natural language understanding processes may be assisted in known manner by metadata describing contexts of the problem, such as the application program name and type of problem presented).

1With regards to claim 51, Harijan teaches the method of claim 1, wherein receiving the request for programming 2code from the user comprises receiving an audio request and converting the audio request into a 3text-based request andPage 2 of 10Appl. No. 17/246,220Attorney Docket No.: 106118-1244432Amdt. dated April 11, 2022 Response to Office Action of January 19, 2022deriving the unstructured text data from the text-based request (Col 2, lines 45-67, teach that spoken words in video or audio format are automatically converted to text using one or more speech-to-text programs, where the text is the set of natural language instructions conveyed by the video or audio. Next, as with text-based instructions, the natural language text is translated into computer executable code. Metadata may be appended to the search results prior to their translation into code. The metadata assists in identifying the correct code to use).

1With regards to claim 61, Harijan teaches the method of claim 5, wherein the audio request is converted into the 2text-based request using one or more speech to text techniques (Col 2, lines 45-50, teach that spoken words are automatically converted to text using one or more speech-to-text programs).

1With regards to claim 71, Harijan teaches the method of claim 1, wherein the intended entity is determined based at 2 least in part on a context in which the request has been provided (Col 9, lines 24-33, teach that known natural language understanding methods can be implemented to infer meanings of segments of text or individual instructions, and lines or other segments determined to correspond to instructions for carrying out application modification processes may be selected for further processing. The identification of such instructions by natural language understanding processes may be assisted in known manner by metadata describing contexts of the problem, such as the application program name and type of problem presented).

With regards to claims 8 and 11-14, these are system claims for the corresponding method claims 1 and 4-7. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 8 and 11-14 are similarly rejected under the same rationale as applied above with respect to method claims 1 and 4-7. Harijan in columns 5-6, teaches the hardware elements used such as processor and memory devices etc.

With regards to claims 15 and 17-20, these are computer readable medium (CRM) claims for the corresponding method claims 1 and 4-7. These two sets of claims are related as method and CRM of using the same, with each claimed CRM element's function corresponding to the claimed method step. Accordingly, claims 15 and 17-20 are similarly rejected under the same rationale as applied above with respect to method claims 1 and 4-7. Harijan in columns 5-6, teaches the hardware elements used such as processor and memory devices etc.

With regards to claim 211, Harijan teaches the method of claim 1, wherein the intended entity is a programming entity comprising at least one of a programming operation or a programming module (Col 2, lines 45-67, teach that metadata is appended to the search results prior to their translation into code. The metadata assists in identifying the correct code to use. More specifically, a database of executable code snippets can be stored, representing code for carrying out various functions of many different operating systems. When a particular application modification requires certain operating system functions to carry out, the code for carrying out these functions is selected from the database. In this manner, a complete set of executable code for carrying out the application modification can be assembled for transmission to a particular device for execution. The appended metadata may include such information as the relevant operating system, application, and application settings to be modified, thus assisting in identifying and retrieving the correct executable code snippets that correspond to the correct operating system functions for modifying the application or application settings).

With regards to claim 221, Harijan teaches the method of claim 1, wherein the template is associated with a specified order for the set of parameters, and the programming code comprises the set of parameters in the specified order with their respective determined values (Col 9, lines 1-25 and figure 6, teach that search results for modifying an application program are received and automatically translated into executable code. Returned search results could be a text-based file such as a web page.  Files may be selected via keyword recognition. That is, the presence, positions, and order of certain keywords may indicate a well-defined set of steps, thus indicating a file that is a good candidate for translation into executable code. Col 10, lines 1-10 and figure 6, teach that the retrieved code is then assembled using the order of determined instructions, to form a set of executable code that collectively carries out the application modification described in the returned search result. Col 11, lines 10-24, teach that the resulting retrieved executable code is then assembled into a single executable for transmission to the appropriate device according to the order given by the steps step1, step2, step3, etc.).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-3, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harijan in view of Ali (U.S. Patent Application Publication # 2017/0102925 A1).

With regards to claim 12, Harijan may not explicitly detail the limitation further comprising determining a programming 2language associated with the request, wherein the template is further associated with the 3programming language. However, Ali teaches this (Paragraphs 30 and 64, teach generating a user interface operable to receive user inputs identifying, describing or selecting a template set or programming language. The template-set identifier may be a programming language identifier which identifies a selection of programming language used for a template-set).

Harijan and Ali can be considered as analogous art as they belong to a similar field of endeavor in programming code generation. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Ali (Identification of programming language) with those of Harijan (Use of unstructured input to generate programming code) so as to provide a solution to applications being developed by a population of developers with varying approaches to the development of programming code for applications frequently using different programming languages (Ali, paragraphs 6-9). 

1With regards to claim 31, Harijan may not explicitly detail the limitation wherein the programming language is selected by 2the user.  However, Ali teaches this (Paragraphs 30 and 64, teach generating a user interface operable to receive user inputs identifying, describing or selecting a template set or programming language. The template-set identifier may be a programming language identifier which identifies a selection of programming language used for a template-set).

Harijan and Ali can be considered as analogous art as they belong to a similar field of endeavor in programming code generation. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Ali (Identification of programming language) with those of Harijan (Use of unstructured input to generate programming code) so as to provide a solution to applications being developed by a population of developers with varying approaches to the development of programming code for applications frequently using different programming languages (Ali, paragraphs 6-9). 

With regards to claims 9-10, these are system claims for the corresponding method claims 2-3. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 9-10 are similarly rejected under the same rationale as applied above with respect to method claims 2-3. Harijan in columns 5-6, teaches the hardware elements used such as processor and memory devices etc.

With regards to claim 16, this is a CRM claim for the corresponding method claim 2. These two claims are related as method and CRM of using the same, with each claimed CRM element's function corresponding to the claimed method step. Accordingly, claim 16 is similarly rejected under the same rationale as applied above with respect to method claim 2. Harijan in columns 5-6, teaches the hardware elements used such as processor and memory devices etc.

Conclusion

5.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Clemenceau (U.S. Patent # 8230394 B2), Woo (U.S. Patent Application Publication # 2016/0134568 A1). These references are also included in the PTO-892 form attached with this office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)